Earl Warren: Number 288, National Labor Relations Board, Petitioner, versus Erie Resistor Corporation et al. Mr. Come.
Norton J. Come: Mr. Chief Justice, may it please the Court. This case is here on certiorari to the Third Circuit, which denied enforcement of the Board's order against the respondent, Erie Resistor, a manufacturer of electrical components and plastics in Pennsylvania. The Board found that Erie violated the National Labor Relations Act by awarding in the course of an economic strike, 20 years additional seniority to replacements for strikers and also to strikers who return to work during the strike. So that in a subsequent layoff, strikers who did not return to work until after the strike terminated were laid off as junior employees. And the question presented in this case is whether the grant of a seniority advantage to employees who go to work during a strike was the concomitant reduction in the seniority's standing of those strikers who elect to remain out on a strike, discriminates an employment and restrains and coerces the exercise of the right to strike in violation of Sections 8 (a) (1) and (3) of the National Labor Relations Act. Now the underlying facts that give rise to this problem are these: On March 31, 1959, Local 613 of the International Union of Electrical Workers, the certified representative of the company's production and maintenance employees called a strike when the parties were unable to agree upon the terms of a new contract. The strike was joined by all of the approximately 478 employees working in the unit. In addition at that time, there were about 450 employees in the unit or in a layoff status. Throughout April, the Company operated on a reduced basis by transferring about 140 clerical and nonunit employees to the production and maintenance unit. On May 3rd, however, the Company notified all members of the Union by a letter that it intended to hire replacements and its strikers would retain their jobs until replaced. In accordance with that --
William J. Brennan, Jr.: (Inaudible)
Norton J. Come: No, Your Honor. Under Mackay, which I'll come to in greater detail, the Company had a right to do that, to replace the strikers. In accordance with this notice, the Company began to hire replacements. It picked up one new hire and 23 from the layoff status. It assured them after they were accepted for employment, that they would not be discharged or laid off upon settlement of the strike.
Arthur J. Goldberg: (Inaudible)
Norton J. Come: Well, it depends upon what we mean by that which I would like to get to when I get to the discussion of the Mackay case.
Arthur J. Goldberg: (Inaudible)
Norton J. Come: Yes, Your Honor.
Arthur J. Goldberg: (Inaudible)
Norton J. Come: Yes, Your Honor.
Potter Stewart: Does the evidence show that they wouldn't have been able to hire these people without making such assurances to them? They wouldn't be laid off as soon as the strike is over?
William O. Douglas: 365?
Norton J. Come: The trial examiner found that the employer was motivated by economic considerations in making this offer.
Potter Stewart: Can't you give a little more precise answer than that?
Norton J. Come: Well, the record does not clearly show that -- it does not show that they could not get these employees without making this offer to them because as a matter of fact, the town of Erie at this time happened to be one of deprived -- depressed unemployment. There were 300 applications that the Company had from new employees that they hadn't acted upon.
William J. Brennan, Jr.: Well, would --
Norton J. Come: So --
William J. Brennan, Jr.: -- the Board think this was a different case if the record did show that it could not have hired without making this offer?
Norton J. Come: No, Your Honor. In the Board's view of this case, I've merely indicated that the trial examiner had found that the Company was economically motivated. In the Board's view, this type of a super-seniority arrangement is violative of the statute irrespective of the employer's good motive for the action.
Potter Stewart: Is it in the Board's view violated the statute irrespective whether only new employees are involved or whether as in this case, it involved both new employees and employees out on strike?
Norton J. Come: I believe it is, Your Honor. The reason I say I believe is that the Board has yet -- has never had a case where it has been offered only to new employees and as I'd like to develop later, I think it's a practical matter if it would be impossible to have such as it sounds. Because if you're going to have some old employees that are going to go to work as you're likely to have, it would be impossible not to -- not to extend the benefit to them. As a matter of fact, that has been the case in every one of the cases that we've had so far. Now, on a bargaining session held on May 11th, the Company told the union that it was promising replacements job security and that in order to implement this promise, it would be necessary to accord them some form of super-seniority. Now, you had about five bargaining sessions that were held between May 11th and May 28th. The Company proposed several alternative forms of super-seniority offering to negotiate the precise nature of it, but insisting in each case that it had to have super-seniority in some form. The management people --
Potter Stewart: It didn't use that word, I presume, did it? The management didn't use that word, that word that you put (Inaudible), “super-seniority”. It simply said, it had to have some provision to see to it that these people would be more than temporary employees --
Norton J. Come: No, Your Honor.
Potter Stewart: -- isn't it?
Norton J. Come: I think that the testimony in the record shows that they did use that word. We take page 120 of the record, which is the testimony of Gordon Farrell, the Company's Industrial Relations Director, and 128 of the record. And he states that we would -- talking about on May 11th, that we would have to accord them some sort of super-seniority. And then when we get down to the meeting on May 28th, he gets more specific and points out that the -- it looked as though the super-seniority would have to be in the neighborhood of 20 years. So that I think it is quite clear from the (Inaudible) -- from the record that the company officials themselves characterized this thing as super-seniority, but whatever it was characterized as, it was quite clear that the arrangement that they had in mind was an arrangement that would give to those employees who went to work during the strike whether they were new hires, employees from the layoff status, or strikers who left the picket line, they had to be given, if they went back to work before the end of the strike, a seniority advantage that would put them ahead of those employees who remained out on strike.
William J. Brennan, Jr.: Well, I think, in that way they had the decision as if they had (Inaudible) in the employ of the employer for 20 years. Now, was that for all purposes are only for layoff and --
Norton J. Come: It was only for layoff and recall for layoff.
William J. Brennan, Jr.: Not for transfers up to the --
Norton J. Come: No, Your Honor, and I'd like to return to that a bit later on when we talk about Mackay. But the proposal recited on its face and the testimony bears it out, that this 20-year seniority was to apply only in the event of layoff and recall for layoff. It was not to be use for bumping from one job to another or for determining vacations or other benefits that turned upon seniority.
William J. Brennan, Jr.: (Inaudible)
Norton J. Come: Yes, Your Honor. Now on May 28th, the Company, as I've indicated, specified that the kind of plan that they had in mind would have to be in the neighborhood of 20 years additional seniority. Now at a Union meeting on May 29, the strikers, when acquainted with this proposal, unanimously resolved to continue striking until the Company abandoned its insistence on super-seniority, which it never did. As although there were subsequent bargaining meetings at which the seniority question was discussed, the Company still insisted upon some form of super-seniority.
Earl Warren: We'll recess now.